 

Exhibit 10.14

 

Summary of Unwritten Employment Arrangements with Executive Officers

 

Each executive officer of Sigma Labs, Inc., a Nevada corporation (the
"Company"), has entered into an "at will" unwritten employment arrangement with
the Company.

 

Under the respective employment arrangement of Richard Mah and James Stout, the
Chief Executive Officer and Treasurer of the Company, respectively, from October
11, 2010 until December 31, 2011, each were entitled to receive a monthly salary
of $2,461. As a cost saving measure, on December 15, 2011, Messrs. Mah and Stout
agreed with the Company to reduce their respective salary to $0, effective
January 1, 2012. Actual amounts paid to Messrs. Mah and Stout are as set forth
in the "Summary Compensation Table" under Item 11 of the Company's Annual Report
on Form 10-K for the fiscal year ended December 31, 2011 (the "Table").

 

Under the respective employment arrangement of Mark J. Cola and Vivek R. Dave,
President and Chief Operating Officer, and Executive Vice President of the
Company, respectively, Mr. Cola was entitled to receive a monthly salary of
$11,856 in 2010, commencing on April 17, 2010, and in 2011, and Dr. Dave was
entitled to receive a monthly salary of $12,029 in 2010, commencing on April 17,
2010, and in 2011. As a cost saving measure, (i) on December 15, 2011, Messrs.
Cola and Dave agreed with the Company to reduce their salary to $9,484.80 and
$9,623.20, respectively, per month, effective January 1, 2012, and (ii) on March
1, 2012, Messrs. Cola and Dave agreed with the Company to further reduce their
respective salary to $6,000 per month each, effective retroactively to February
16, 2012. Actual amounts paid to Messrs. Cola and Dave are as set forth in the
Table.

 

Under their respective employment arrangements, all executive officers are
eligible to receive medical and dental benefits, life insurance, and long term
and short term disability coverage. Further, Messrs. Mah, Stout, Cola and Dave
are eligible to participate in the Company's 2011 Equity Incentive Plan as
employees and directors of the Company. The Company has not agreed to pay
bonuses to any executive officer.

 



 

 

 

 

